738 N.W.2d 713 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Willie Earl RIDDLE, Defendant-Appellant.
Docket No. 134198. COA No. 277673.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the June 5, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Kalamazoo Circuit Court for amendment of the presentence report. The circuit judge stated at the sentencing hearing on December 11, 2006 that he would make a note in the presentence report that the defendant denies that his family fears him, but the presentence report was not amended in accordance with that statement. Therefore, the circuit court shall direct the probation officer to amend the presentence report to note that the defendant denies that his family fears him. MCR 6.425(E)(2). The circuit court is further ORDERED to ensure that the amended presentence report is transmitted to the Department of Corrections. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.